PURCHASE AGREEMENT AND
ESCROW INSTRUCTIONS

THIS PURCHASE AGREEMENT (the “Agreement”) is made effective as of the date of
last execution of this Agreement (the “Effective Date”), by and among G&E HC
REIT II PARKWAY MEDICAL CENTER, LLC, a Delaware limited liability company, its
successors and assigns (“Buyer”), whose address is 1551 North Tustin Avenue,
Suite 200, Santa Ana, California 92705, and PARKWAY MEDICAL CENTER, LLC, an Ohio
limited liability company (“Seller”), whose address is 25550 Chagrin Boulevard,
Suite 300, Beachwood, Ohio 44122.1. Property. In consideration of the Purchase
Price (defined below) and upon the terms and conditions contained in this
Agreement, Seller agrees to sell, convey and assign to Buyer, and Buyer agrees
to purchase from Seller the land (“Land”) located at 3609 and 3619 Park East
Drive, Beachwood, Ohio 44122 (and known as Parkway Medical Center), and known as
permanent parcel number 742-29-014, with office buildings containing
approximately 88,000 square feet (collectively, “Building”), together with all
easements, improvements, appurtenances, rights, privileges and hereditaments
appertaining thereto or thereunto belonging, and together with all right, title
and interest of Seller in and to any land lying in the bed of any highway,
street, road or avenue, open or proposed, in front of, abutting or adjoining the
Land and all right, title and interest (if any) of Seller in all development
rights appurtenant to such Land but specifically excluding any oil, gas and
other mineral rights (collectively, the “Mineral Rights”), which shall be
retained and reserved by Seller provided that such rights will be nondrilling on
the Land, shall not include any rights to use the surface of the Land, and shall
be subject to the Surface Waiver (as defined in Section 6(F)(6) below)
(collectively, the “Real Property”); all leases (the “Leases”), including all
amendments thereto, with all persons leasing the Real Property or any part
thereof or hereafter entered into in accordance with the terms hereof prior to
Closing, together with all security deposits, other deposits held in connection
with the Leases, and all of Seller’s right title and interest in and to all
guarantees, letters of credit and other similar credit enhancements providing
additional security for such Leases; any and all tangible personal property
owned by Seller located on or used exclusively in connection with the Real
Property, including, without limitation, sculptures, paintings and other
artwork, equipment, furniture, tools and supplies (collectively, the “Tangible
Personal Property”); any and all plans and specifications; architectural and
engineering drawings, and the common name of the Real Property (collectively,
the “Intangible Personal Property,” and collectively with the Tangible Personal
Property, the “Personal Property”); all assignable licenses, certificates,
approvals, authorizations or permits issued by governmental authorities in
respect of the Property and the Leases (hereinafter defined) (the “Permits”);
all warranties and guaranties relating to the Building (the “Warranties”); all
service contracts relating to the operation of the Property as of the Effective
Date or entered into in accordance with this Agreement prior to Closing
(collectively, the “Contracts”); provided, however, that Seller shall terminate
at Closing, at Seller’s cost, any Contracts that Buyer does not elect to assume
pursuant to Section 3(F); and an irrevocable license to use any trade names used
or utilized in connection with the Property, including without limitation the
trade name “Parkway Medical Center”. The Real Property, Personal Property, and
other property described in this Section 1 are hereinafter sometimes referred to
collectively as the “Property.” The Land is more specifically described on
Exhibit “A” attached hereto and made a part hereof.2. Purchase Price; Escrow
Agent/Title Company. Buyer will pay Seller Ten Million Nine Hundred Seventy-Five
Thousand and 00/100 Dollars ($10,975,000.00) (the “Purchase Price”) for the
Property as follows: (i) Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00) to be deposited with the Escrow Agent (hereinafter defined) as
earnest money (the “Earnest Money”) within three (3) days after the final
execution of this Agreement; and (ii) the remainder in the form of cash, bank
check, wire transfer or other immediately available funds on the Closing Date
(hereinafter defined). Resource Title Agency, located at 7100 East Pleasant
Valley Road, Suite 100, Independence, Ohio 44131, will act as both the “Escrow
Agent” and “Title Company” for the transaction contemplated by this Agreement.
The Earnest Money shall be deposited in an insured, interest-bearing account
acceptable to Buyer and any interest earned thereon shall be part of the Earnest
Money. The Escrow Agent may conclusively rely upon and act in accordance with
any certificate, instructions, notice, letter, e-mail, facsimile, or other
written instrument believed to be genuine and signed or communicated by the
proper party or parties.3. Property Information and Inspections.

(A) Seller shall, within three (3) business days of the Effective Date, deliver
to Buyer to the extent in Buyer’s possession or reasonably available to Buyer
accurate and complete copies of that information set forth on Exhibit “B”
attached hereto and made a part hereof (the “Property Information”), which shall
include, without limitation, copies of all Leases. The “Due Diligence Period”
shall commence on the Effective Date and expire thirty (30) days after the
Effective Date.

(B) From and after the Effective Date through Closing, and subject to the
requirements of Section 3(C) hereof, Seller will provide Buyer and its
representatives access to all portions of the Property during normal business
hours for the purpose of conducting inspections, engineering studies,
appraisals, test borings, tenant interviews, environmental studies, or any other
activities required by Buyer in its sole discretion in order to determine, in
Buyer’s sole and absolute discretion, the suitability of the Property for its
purposes (collectively, the “Inspections”). Buyer shall have the right to
conduct a Phase I environmental site assessment, and, if necessary, a Phase II
environmental site assessment (including soils borings, soil sampling and, if
relevant and only if permitted by Seller, provided that Seller’s consent shall
not be unreasonably withheld, conditioned or delayed, ground water testing, and
invasive sampling of building materials with respect to the Property).
(C) Notwithstanding anything contained herein to the contrary, neither Buyer nor
its agents, employees or representatives may conduct any Inspections or
otherwise enter or perform any activity at the Property, including, without
limitation, interviewing tenants, without reasonable advance notice to Seller
and Seller shall have the right to have an employee or agent present at the
Property during any such Inspection or activity, provided that such employee or
agent is available to be present at any time during normal business hours, and
any Inspection may not unreasonably disrupt the operations at the Property or
any tenant. Subject to Sections 12(T) and (U) below, prior to Closing, Buyer
shall keep the terms of this Agreement and the results of the Inspections or any
other activity in connection with the Property (the “Confidential Information”)
strictly confidential and shall not disclose the same to any other person or
entity except (i) to Buyer’s agents and representatives who need to know the
Confidential Information for the purpose of evaluating the Property and who are
informed by Buyer of the confidential nature of the Confidential Information;
and (ii) as may be necessary for Buyer or Buyer’s agents and representatives to
comply with applicable laws, including, without limitation, governmental,
regulatory, disclosure, tax and reporting requirements, and to comply with other
requirements and requests of regulatory and supervisory authorities and
self-regulatory organizations having jurisdiction over Buyer or Buyer’s agents
and representatives. The provisions of this Section 3(C) shall survive the
expiration or termination of this Agreement. Any costs and expenses related to
the Inspections shall be paid by Buyer and Buyer hereby indemnifies and holds
Seller harmless from and against any and all damages, liabilities, claims, costs
or expenses arising as a result of the Inspections or otherwise as a result of
Buyer’s actions pursuant to this Agreement, but in no event shall the indemnity
include the discovery of pre-existing conditions disclosed by Buyer’s
investigations. The indemnity set forth in the previous sentence shall survive
the expiration or termination of this Agreement. (D) Buyer may terminate this
Agreement if (i) it is not satisfied for any reason, in Buyer’s sole and
absolute discretion, with the results of any of the Inspections, the Property
Information, or any other matter whatsoever regarding the Property, or (ii) it
has not obtained all necessary approvals, including approvals by its Board of
Directors, by delivering written notice of termination to Seller (“Disapproval
Notice”), in which event the provisions of Section 3(E) shall apply. Unless
Buyer provides Seller with a written notice of its approval of the Property
(“Approval Notice”) prior to 12:00 midnight the last day of the Due Diligence
Period, this Agreement shall automatically terminate and the provisions of
Section 3(E) shall apply. Upon delivery of Buyer’s Approval Notice, the Earnest
Money shall be non-refundable except as provided in this Agreement to the
contrary. (E) Unless Buyer provides an Approval Notice to Seller pursuant to
Section 3(D) above, this Agreement shall immediately terminate upon the
expiration of the Due Diligence Period, Buyer shall return to Seller the
Property Information received from Seller and any written results obtained by
Buyer in connection with the Inspections (provided that Buyer makes no
representation or warranty as to the accuracy or completeness of such written
results or Seller’s ability to rely on the same), and both Seller and Buyer will
be released from all liability and obligations under this Agreement, except as
provided in this Agreement to the contrary. Escrow Agent shall pay the Earnest
Money to Buyer not later than one (1) business day following termination of this
Agreement. No notice to Escrow Agent from Seller shall be required for the
release of the Earnest Money to Buyer by Escrow Agent under this Section, and
the Earnest Money shall be released and delivered to Buyer upon Escrow Agent’s
receipt of Buyer’s confirmation of termination of the Agreement pursuant to this
Section 3, despite any objection or potential objection by Seller. (F) Buyer
shall not be required to assume any Contracts of Seller at Closing except for
the electric and gas contracts, copies of which will be provided to Buyer as
part of the Property Information. As of the Closing Date, Seller, at Seller’s
expense, shall terminate any Contracts that Buyer does not accept in Buyer’s
sole discretion by written notification to Seller prior to the expiration of the
Due Diligence Period, including without limitation any leasing commission
agreements and management agreements applicable to the Property. (G) Buyer
acknowledges that, except as expressly set forth in this Agreement and in the
documents to be executed and delivered by Seller to Buyer at Closing, Seller has
not made any warranties or representations of any kind or nature, either oral or
in writing, directly or indirectly, express, implied, statutory or otherwise,
with respect to the Property, and that Buyer is purchasing the Property from
Seller in its “AS IS” “WHERE IS” condition. 4. Title. (A) During the Due
Diligence Period, Buyer will arrange to have the Title Company issue to Buyer a
commitment for an ALTA Owner’s Policy of Title Insurance, in the amount of the
Purchase Price (the “Commitment”), together with legible copies of all
instruments evidencing those matters listed as exceptions in the Commitment,
setting forth the state of title to the Property as of the effective date of the
Commitment. The Title Company will be instructed to deliver a copy of the
Commitment to Seller and Buyer. (B) Prior to the expiration of the Due Diligence
Period, Buyer may, at its sole cost and expense, obtain a survey of the Property
(the “Survey”). Seller shall deliver to Buyer any survey that Seller has in its
possession. (C) Within the later of (i) ten (10) days after receipt of the
Commitment and Survey; and (ii) ten (10) days after the Effective Date, Buyer
will give Seller notice (“Objection Notice”) of any easements, conditions,
restrictions, covenants, reservations, limitations, rights of way,
encroachments, or other matters disclosed in the Commitment or on the Survey to
which Buyer objects and requires be eliminated (a “Defect”). If Buyer delivers
an Objection Notice, Seller shall have five (5) business days from the receipt
of Buyer’s Objection Notice to provide Buyer with written notice of Seller’s
election to remove or otherwise cure to Buyer’s satisfaction any Defect prior to
the Closing (“Seller Response Notice”); provided however, Seller shall be
obligated, at its sole cost and expense, to satisfy at or prior to Closing all
monetary encumbrances affecting the Property evidenced by deeds of trust, tax
liens, judgments, mechanics’ liens, or other liens or charges in a fixed sum,
and Seller authorizes the use of the Purchase Price or a portion thereof to pay
and discharge the same at Closing. If Seller timely delivers its Seller Response
Notice stating that it has elected to remove or otherwise cure to Buyer’s
satisfaction any Defects prior to Closing, Buyer shall be deemed to have
accepted the condition of title to the Property, subject to the Defects being
removed or otherwise cured to Buyer’s satisfaction and the monetary encumbrances
satisfied prior to Closing. If Seller timely delivers notice of election not to
cure a Defect, then Buyer will have the right, at its sole option, to: (i) waive
the Defect which Seller has not agreed to remove or cure and accept title to the
Property subject to the Defect and the Purchase Price shall remain unchanged, or
(ii) terminate this transaction and Agreement, in which event the provisions of
Section 3(E) above shall apply, by delivering notice of Buyer’s election to
Seller within five (5) business days after the receipt of the Seller Response
Notice. If Seller fails to timely deliver the Seller Response Notice within such
five (5) business day period, then Seller shall be deemed to have elected to
cure all of the Defects set forth in Buyer’s Objection Notice. (D) Seller will
convey to Buyer good, marketable and indefeasible title in fee simple to the
Property, free and clear of all title defects, clouds on title and encumbrances,
except (i) building and zoning laws and ordinances, if any, and any state and
federal regulations, (ii) current, non-delinquent real estate taxes and
assessments, both general and special, which are a lien, but not yet due and
payable, (iii) those matters disclosed by the Survey, if any, and Commitment to
which Buyer does not object within the time period provided for herein or to
which Buyer waives any such objection, (iv) rights of tenants under the Leases,
(v) any other matters approved in writing by Buyer in Buyer’s sole and absolute
discretion, (vi) judgments against Buyer or any person or entity claiming by,
through or under Buyer, (vii) any Leases or memorandums thereof recorded against
the Property, and (viii) the Mineral Rights, provided that such rights will be
nondrilling on the Land, shall not include

(E) Conveyance of title to the Property will be by limited warranty deed (the
“Deed”), subject only to the Permitted Exceptions, which Deed will specifically
exclude any drilling rights on the Property and any rights to use the surface of
the Property in connection with the Mineral Rights. At Closing, Seller shall
assign its rights under the Leases to Buyer and Buyer shall assume the
obligations thereunder.

(F) Unless the parties otherwise agree in writing, this transaction will be
closed and the Deed filed for record on the later of (i) April 8, 2010, and
(ii) five (5) business days after the Required Tenant Improvements Completion
Date (as defined below) (the “Closing Date,” or the “Closing”). Notwithstanding
the foregoing, Buyer at its sole option may designate a Closing Date prior to
the Required Tenant Improvements Completion Date by delivering written notice to
Seller no later than ten (10) days prior to such designated Closing Date. The
term “Required Tenant Improvements Completion Date” shall mean the date that
Seller has delivered to Buyer written certification that the tenant improvements
in Suite 306 South have been completed by Seller in accordance with the lease,
together with a Tenant Estoppel (as defined in Section 6(F)(1) below) from the
tenant of Suite 306 South, which estoppel shall state that all tenant
improvements have been completed in accordance with the lease and that the
tenant is in possession and paying rent. In the event that the Required Tenant
Improvements Completion Date has not occurred by May 31, 2010, then Buyer, in
its sole and absolute discretion, may terminate this Agreement by written notice
to Seller and Escrow Agent and the provisions of Section 3(E) above shall apply.

(G) On the Closing Date the Title Company shall issue an ALTA 2006 extended
coverage Owner’s Fee Policy of Title Insurance (the “Title Policy”) in the
amount of the Purchase Price, insuring title to the Property to be good in
Buyer, subject only to the Permitted Exceptions, and containing such
endorsements as Buyer requires.

5. Representations, Warranties and Covenants.

(A) Seller’s Representations. Except as otherwise disclosed in writing to Buyer,
Seller warrants and represents to Buyer as follows:

(1) Seller is a limited liability company validly formed in the State of Ohio.
Seller has full power and authority to enter into this Agreement, to perform
this Agreement and to consummate the transactions contemplated hereby. The
execution, delivery and performance of this Agreement and all documents
contemplated hereby by Seller have been duly and validly authorized by all
necessary action on the part of Seller and all required consents and approvals
have been duly obtained and will not result in a breach of any of the terms or
provisions of, or constitute a default under any indenture, agreement or
instrument to which Seller is a party. This Agreement is a legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, subject to the effect of applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting the
rights of creditors generally.

(2) Seller has good and marketable title to the Property, subject only to the
conditions of title set forth in the Commitment. There are no outstanding rights
of first refusal, rights of reverter or options to purchase relating to the
Property or any interest therein. There are no unrecorded or undisclosed
documents or other matters which affect title to the Property. Seller has
enjoyed the continuous and uninterrupted quiet possession, use and operation of
the Property, without material complaint or objection by any person.

(3) Seller is not a “foreign person” within the meaning of Section 1445(f) of
the Internal Revenue Code of 1986, as amended (the “Code”).

(4) To Seller’s knowledge, neither Seller nor any of its affiliates, nor any of
their respective partners, members, shareholders or other equity owners, and
none of their respective employees, officers, directors, representatives or
agents is, nor will they become, a person or entity with whom United States
persons or entities are restricted from doing business under regulations of the
Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
or under any statute, executive order (including, without limitation, the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action, and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.

(5) No authorization, consent, or approval of any governmental authority
(including courts) is required for the execution and delivery by Seller of this
Agreement or the performance of its obligations hereunder.

(6) There are no actions, suits or proceedings pending, or, to Seller’s
knowledge, threatened against (a) any portion of the Property, or (b) affecting
Seller, which if determined adversely, may affect its ability to perform its
obligations hereunder.

(7) Seller has not (a) made a general assignment for the benefit of creditors,
(b) filed any voluntary petition in bankruptcy or suffered the filing of an
involuntary petition by Seller’s creditors, (c) suffered the appointment of a
receiver to take possession of all or substantially all of Seller’s assets,
(d) suffered the attachment or other judicial seizure of all, or substantially
all, of Seller’s assets, (e) admitted in writing its inability to pay its debts
as they come due, or (f) made an offer of settlement, extension or composition
to its creditors generally.

(8) Neither the execution, delivery or performance of this Agreement nor
compliance herewith (a) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (i) the
articles of incorporation and by-laws or other organization certificate and/or
partnership or operating agreement of Seller, or (ii) to Seller’s knowledge, any
law or any order, writ, injunction or decree of any court or governmental
authority, or (b) to Seller’s knowledge, results in the creation or imposition
of any lien, charge or encumbrance upon its property pursuant to any such
agreement or instrument.

(9) Seller has not entered into any material commitments or agreements with any
governmental authorities or agencies affecting the Property except as provided
in the Property Information.

(10) There is no pending, or to Seller’s knowledge, threatened or contemplated
condemnation proceeding relating to the Property, and Seller has received no
notice from any governmental agency or official to the effect that any such
proceeding is contemplated.

(11) Seller has delivered or made available to Buyer a complete copy of the
Leases. Each of the Leases is in full force and effect. Seller is “landlord” or
“lessor” under the Leases and is entitled to assign to Buyer, without the
consent of any party, the Leases. To Seller’s knowledge and except as disclosed
in writing by Seller to Buyer within ten (10) days after the Effective Date,
neither Seller nor any tenant is in default under its respective Lease at
Closing and there exists no condition or circumstance or written notice of any
condition or circumstance which, with the passage of time, would constitute a
default under any of the Leases. To Seller’s knowledge and except as disclosed
in writing by Seller to Buyer within ten (10) days after the Effective Date, no
tenant has asserted any claim of offset or other defense in respect of its or
Seller’s obligations under its respective Lease. There are no pending or
incomplete tenant improvements and unpaid tenant improvement costs and leasing
commissions with respect to any Lease, except that shall be fully completed and
paid in full prior to Closing. To Seller’s knowledge and except as disclosed in
writing by Seller to Buyer within ten (10) days after the Effective Date, no
tenant has (i) filed for bankruptcy or taken any similar debtor-protection
measure, (ii) defaulted under its Lease, (iii) discontinued operations at the
Property, or (iv) given notice of its intention to do any of the foregoing.

(12) Seller has delivered or made available to Buyer true and complete copies of
all contracts to which Seller is a party and which affect the Property. Seller
has not, within the last year, received any written notice of any default under
any Property service contract or other such contract or agreement that has not
been cured or waived.

(13) Seller has not received any written notice from, and is otherwise aware of
no grounds for, any association, declarant or easement holder requiring the
correction of any condition with respect to the Property, or any part thereof,
by reason of a violation of any other restrictions or covenants recorded against
the Property.

(14) To Seller’s knowledge, except as disclosed in the Property Information,
there are no material defects in the structural elements of the improvements and
all improvements (including, without limitation, machinery, equipment,
electrical, plumbing, heating and air conditioning systems and equipment)
located on the Property are in working order and are structurally safe and sound
and have no material defect (reasonable wear and tear excepted), and there is no
material defect in any roof located upon the Property.

(15) Seller has not received any written notice from any governmental agency
requiring the correction of any condition with respect to the Property, or any
part thereof, by reason of a violation of any applicable federal, state, county
or municipal law, code, rule or regulation (including those respecting the
Americans With Disabilities Act), which has not been cured or waived.

(16) To Seller’s knowledge, the Property is properly zoned for its current use.
There is no pending or threatened request, application or proceeding to alter or
restrict the zoning or other use restrictions applicable to the Property; there
is no plan, study or effort by any governmental authority or agency or any
private party or entity that in any way affects or would affect the
authorization of the current use and operation of the Property.

(17) To Seller’s knowledge, the Property contains sufficient parking in
compliance with all applicable laws, ordinances, regulations, restrictions, and
covenants.

(18) Seller has not received any written notice of an intention to revoke any
certificate of occupancy, license, or permit issued in connection with the
Property.

(19) To Seller’s knowledge, there are no Hazardous Materials stored on,
incorporated into, located on, present in or used on the Property in violation
of, and requiring remediation under, any laws, ordinances, statutes, codes,
rules or regulations as of the date of this Agreement or, upon Closing
hereunder, in existence on the Closing Date. For purposes of this Agreement, the
term “Hazardous Materials” shall mean any substance which is or contains:
(i) any “hazardous substance” as now or hereafter defined in Section 101(14) of
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended (42 U.S.C. Section 9601 et seq.) (“CERCLA”) or any regulations
promulgated under CERCLA; (ii) any “hazardous waste” as now or hereafter defined
in the Recourse Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.)
(“RCRA”) or regulations promulgated under RCRA; (iii) any substance regulated by
the Toxic Substances Control Act (15 U.S.C. Section 2601 et. seq.);
(iv) gasoline, diesel fuel or other petroleum hydrocarbons; (v) asbestos and
asbestos containing materials, in any form, whether friable or non-friable;
(vi) polychlorinated biphenyls; (vii) radon gas: and (viii) any additional
substances or materials which are now or hereafter classified or considered to
be hazardous or toxic under any laws, ordinances, statutes, codes, rules,
regulations, agreements, judgments, orders and decrees now or hereafter enacted,
promulgated, or amended, of the United States, the state, the county, the city
or any other political subdivision in which the Property is located and any
other political subdivision, agency or instrumentality exercising jurisdiction
over the owner of the Property, the Property or the use of the Property relating
to pollution, the protection or regulation of human health, natural resources or
the environment, or the emission, discharge, release or threatened release of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or waste into the environment (including, without limitation, ambient air,
surface water, ground water or land or soil). Seller has received no notice that
the Property or any portion thereof contains any form of toxic mold. No
treatment has been undertaken by Seller with respect to termite or similar
infestation, fungi, or dry rot on the Property other than normal periodic
service, and to the best of Seller’s knowledge, there is no damage to any
portion of the Property from termite or similar infestation, fungi or dry rot.

(20) To Seller’s knowledge, there are no claims pending or unpaid bills which
would result in the creation of any lien on the Property for any improvements
completed or in progress, including, but not limited to, water, sewage, street
paving, electrical or power improvements. There are no delinquent bills or
claims in connection with any repair of the Property or other work or material
purchased in connection with the Property which will not be paid by or at
Closing or placed in escrow pursuant to the provisions of this Agreement.

(21) Seller has received no notices or requests from any insurance company
issuing any policy of insurance covering the Property requesting the performance
of any work with respect to the Property or the Improvements located thereon
which has not been fully complied with.

(22) Seller has not received any written notice relating to the operation of the
Property from any agency, board, commission, bureau or other instrumentality of
any government, whether federal, state or local, that, Seller is not in
compliance in all material respects with all applicable statutes, rules,
regulations and requirements of all federal, state and local commissions,
boards, bureaus and agencies having jurisdiction over Seller and the Land and
Improvements. With respect to the Property, Seller has timely filed all reports,
data and other information required to be filed with such commissions, boards,
bureaus and agencies where a failure to file timely would have a material
adverse effect on the transactions contemplated hereby or the intended operation
of the Land and Improvements.

(23) Seller will not take or cause to be taken any action or fail to perform any
obligation which would cause any of the representations or warranties contained
in this Agreement to be untrue in any material respect as of the Closing Date.
Seller shall immediately notify Buyer, in writing, of any event or condition
known to Seller which occurs prior to the Closing Date hereunder, which causes a
change in the facts relating to, or the truth of, any of the representations or
warranties.

(24) To Seller’s knowledge, all information given by Seller to Buyer in this
Agreement or in connection with the transactions contemplated hereunder shall be
true and accurate in every material respect as of the date hereof and at the
Closing, and to Seller’s knowledge, Seller has not failed to disclose any fact
to Buyer necessary to make the statements herein or otherwise provided in
connection with the transactions contemplated hereunder not misleading and
Seller has no knowledge or information of any facts, circumstances, or
conditions that are inconsistent with the representations and warranties
contained herein. Seller shall promptly inform Buyer in writing if there occurs
any (i) material adverse change in the condition, financial or otherwise, of the
Property, or the operation thereof, at any time prior to the Closing Date or
(ii) if any information, document, agreement or other material delivered to
Buyer is amended, superseded, modified or supplemented.

(B) Buyer’s Representations. Buyer makes the following representations and
warranties to Seller that, to the best of Buyer’s knowledge:

(1) Buyer is a duly formed and validly existing limited liability company in
good standing under the laws of the State of Delaware.

(2) Buyer has full right, power and authority and is duly authorized to enter
into this Agreement and to perform each of these covenants on it part to be
performed hereunder and to execute and deliver and to perform its obligations
under all documents required to be executed and delivered by it pursuant to this
Agreement and this Agreement constitutes the valid and legally binding
obligation of Buyer, enforceable against Buyer in accordance with its terms.

(C) Survivability of Representations and Warranties. The representations and
warranties of Seller and Buyer set forth in this Agreement are remade as of the
Closing Date and shall not be deemed to be merged into or waived by the
instruments of Closing and shall survive for a period of one (1) year after the
Closing Date.

(D) Leasing & Other Activities Prior to Closing.

(1) Leasing Activities. Seller shall not, after the end of the Due Diligence
Period, enter into any lease affecting the Property or any modification or
amendment thereto, or consent to any sublease under a lease, in each case,
without the prior written consent of Buyer, which may be given or withheld in
Buyer’s sole discretion. Seller represents that no leasing commissions, rent
concessions or tenant improvement allowances will be due or are owing with
respect to any lease that may have previously affected the Property. Seller
shall copy Buyer on any and all correspondence received from or sent to tenants
regarding the Leases at the notice address below except for invoices sent to
tenants in the ordinary course of business for the payment of rent and other
charges under the applicable leases.

(2) Service Contracts. Seller shall not, after the end of the Due Diligence
Period, enter into any new service contracts for the Property or modifications,
renewals or terminations of any existing Contracts, without the written consent
of Buyer, which consent may be given or withheld in Buyer’s sole discretion.
Effective at Closing, Seller shall terminate, at Seller’s expense, any leasing
commission agreements or management agreements applicable to the Property as
well as any other service contract that Buyer does not elect to assume other
than the contracts for gas and electric as referenced in Section 3(F) of this
Agreement.

(3) Conducting Business. At all times prior to Closing, Seller shall continue to
(i) conduct business with respect to the Property in substantially the same
manner in which said business has been heretofore conducted and (ii) insure the
Property substantially as it is currently insured and in any event in
commercially reasonable amounts and in accordance with the requirements of any
mortgage or deed of trust affecting the Property.

(4) Encumbrances. At all times prior to Closing, Seller shall not sell,
mortgage, pledge, encumber, hypothecate or otherwise transfer or dispose of all
or any part of the Property or any interest therein without the prior written
consent of Buyer, which may be given or withheld in Buyer’s sole discretion; and
Seller shall not consent to, approve or otherwise take any action with respect
to zoning or any other governmental rules or regulations presently applicable to
all or any part of the Property.

(5) Monthly Operating Statements. Seller shall provide Buyer with a copy of the
monthly operating statement for the operation of the Property on or before the
ten (10) days after the end of each month commencing with the month during which
the Effective Date occurs, and continuing for each full calendar month
thereafter until the Closing Date.

(6) Compliance with Laws and Regulations. At all times prior to Closing, Seller
shall not knowingly take any action that would result in a failure to comply in
all material respects with all applicable statutes, rules, regulations and
requirements of all federal, state and local commissions, boards, bureaus and
agencies applicable to the Real Property, it being understood and agreed that
prior to Closing, Seller will have the right to contest any of the same.

(E) Indemnifications.

(1) Seller’s Indemnity. In addition to any other applicable rights under this
Agreement, Seller agrees to indemnify, defend and hold Buyer and its officers,
directors, partners, members, agents, employees, affiliates, attorneys, heirs,
successors and assigns (collectively, “Buyer’s Indemnified Parties”) harmless
from and against any and all liabilities, liens, claims, damages, costs,
expenses, suits or judgments paid or incurred by any of Buyer’s Indemnified
Parties and all expenses related thereto, including, without limitation, court
costs and reasonable attorneys’ fees arising out of or in any way connected or
related to (i) the ownership, maintenance, or operation of the Property and
accruing entirely prior to Closing, (ii) any breach or nonperformance by Seller
of any provision or covenant contained in this Agreement or in any certificate
or other instrument or document furnished (or to be furnished) by Seller with
respect to the transactions contemplated hereunder, (iii) any liability arising
because of a breach of lease, breach of contract or other matter related to the
Property which occurred or arose or is alleged to have occurred or arisen prior
to Closing and which is not due to actions taken by Buyer, or (iv) the breach of
any representation or warranty of Seller contained in this Agreement. The
indemnities set forth in this Section shall survive Closing for a period of one
(1) year after Closing. Provided, however, that the indemnities set forth in
this Section shall not apply to the extent of any item that by this Agreement
specifically becomes the obligation of Buyer after the Closing pursuant to the
terms and conditions of this Agreement.

(2) Buyer’s Indemnity. In addition to any other applicable rights under this
Agreement, Buyer agrees to indemnify, defend and hold Seller and its officers,
directors, partners, members, agents, employees, affiliates, attorneys, heirs,
successors and assigns (collectively, “Seller’s Indemnified Parties”) harmless
from and against any and all liabilities, liens, claims, damages, costs,
expenses, suits or judgments paid or incurred by any of Seller’s Indemnified
Parties and all expenses related thereto, including, without limitation, court
costs and reasonable attorneys’ fees arising out of or in any way connected or
related to (i) the ownership, maintenance, or operation of the Property and
arising from events or conditions that occur entirely after the Closing,
(ii) any breach or nonperformance by Buyer of any provision or covenant
contained in this Agreement or in any certificate or other instrument or
document furnished (or to be furnished) by Buyer with respect to the
transactions contemplated hereunder, (iii) any liability arising because of a
breach of lease, breach of contract or other matter related to the Property
which occurred or is alleged to have occurred after Closing and which is not due
to actions taken by Seller, or (iv) the breach of any representation, warranty
or covenant of Buyer contained in this Agreement. The indemnities set forth in
this Section shall survive Closing for a period of one (1) year after Closing.
Provided, however, that the indemnities set forth in this Section shall not
apply to the extent of any item that specifically remains the obligation of
Seller after the Closing pursuant to the terms and conditions of this Agreement.

6. Closing.

(A) Escrow Agent. The Closing shall occur through the escrow opened at the
Escrow Agent named in Section 2. Escrow Agent is designated, authorized and
instructed to act as Escrow Agent pursuant to the terms of this Agreement.

(B) Escrow Instructions; Opening of Escrow. This Agreement shall constitute
initial escrow instructions to Escrow Agent. The parties shall execute any
additional escrow instructions reasonably required by Escrow Agent to consummate
the transaction provided for herein; provided, however, such additional escrow
instructions shall not modify the provisions of this Agreement, unless such
instructions (i) clearly identify the specific provisions being modified,
(ii) state the modification in full, and (iii) are signed by both parties. The
parties shall open escrow by delivering an executed copy of this Agreement
executed by Buyer and Seller to Escrow Agent (“Opening of Escrow”). Upon receipt
of the Agreement, Escrow Agent shall acknowledge the Opening of Escrow as
described below and its agreement to act as the Escrow Agent hereunder by:
(a) executing the Consent of Escrow Agent attached hereto; and (b) delivering a
copy of the executed Consent to Seller and Buyer.

(C) Closing. “Close of Escrow” or “Closing” means the date Escrow Agent records
the Deed in favor of Buyer. The Closing shall take place on the Closing Date set
forth in Section 4(F), as the same may be adjusted, provided all conditions to
the Closing have been satisfied or duly waived.

(D) Conditions Precedent Favoring Buyer. In addition to any other conditions
precedent in favor of Buyer as may be expressly set forth elsewhere in this
Agreement, Buyer’s obligations under this Agreement are subject to the timely
fulfillment of the conditions set forth in this Section 6(D) on or before the
Closing Date, or such earlier date as is set forth below. Each condition may be
waived in whole or in part only, by written notice of such waiver from Buyer to
Seller.

(1) Seller performing and complying in all material respects with all of the
terms of this Agreement to be performed and complied with by Seller prior to or
at the Closing.

(2) Seller shall have obtained and timely delivered to Buyer each of the items
described in Section 6(F) below including without limitation the Tenant
Estoppels (as defined below), the SNDAs (as defined below), and an estoppel
certificate as to any restrictive covenants of record confirming that there are
no defaults or unpaid monetary amounts owed pursuant to such restrictive
covenants.

(3) On the Closing Date, all of the representations and warranties of Seller set
forth in Section 5(A) hereof shall be true, accurate and complete.

(4) At Closing, the Title Company shall issue to Buyer the Title Policy in
accordance with Section 4(G) above.

(5) There shall have been no material adverse change in the physical condition
of the Property from the end of the Due Diligence Period through the Closing
Date.

(E) Conditions Precedent Favoring Seller. In addition to any other condition
precedent in favor of Seller as may be expressly set forth elsewhere in this
Agreement, Seller’s obligations under this Agreement are expressly subject to
the timely fulfillment of the conditions set forth in this Section 6(E) on or
before the Closing Date, or such earlier date as is set forth below. Each
condition may be waived in whole or part only by written notice of such waiver
from Seller to Buyer and written acceptance of such waiver by Buyer.

(1) Buyer performing and complying in all material respects with all of the
terms of this Agreement to be performed and complied with by Buyer prior to or
at the Closing.

(2) On the Closing Date, all of the representations of Buyer set forth in this
Agreement shall be materially true, accurate and complete in all material
respects.

(F) Seller’s Deliveries. At the Closing or on the date otherwise specified
below, Seller shall deliver or cause to be delivered to Buyer, at Seller’s sole
expense, each of the following items:

(1) No later than five (5) business days prior to the Closing Date, Seller shall
have obtained estoppel certificates from tenants that in the aggregate lease at
least eighty percent (80%) of the leased square footage of the Building, which
shall include an estoppel certificate from any tenant occupying more than two
thousand (2,000) rentable square feet of space in the Property (each a “Tenant
Estoppel”). Each estoppel certificate shall be in a form substantially similar
to Exhibit “C” attached hereto, and in addition, no later than seven
(7) business days prior to the end of the Due Diligence Period, Buyer shall
deliver the draft estoppel certificates to Seller for Seller’s review and
approval, which approval shall not be unreasonably withheld and Seller shall
deliver the estoppel certificates to the tenants for execution. Such estoppel
shall be consistent with its respective Lease, shall not reveal any default by
Seller, any right to offset rent by the tenant, or any claim of the same, shall
be dated no earlier than thirty (30) days prior to Closing, and shall be
otherwise reasonably acceptable to Buyer.

(2) No later than five (5) business days prior to the Closing Date, Seller shall
have obtained a Subordination, Non-Disturbance and Attornment Agreement from
every tenant under a Lease for which a memorandum of lease was filed of record
in a commercially reasonable form provided by the Buyer’s lender (each an
“SNDA”).

(3) No later than five (5) business days prior to the Closing Date, Seller shall
have obtained an estoppel certificate as to each restrictive covenant of record,
which estoppel certificate shall confirm that there are no defaults, no rights
or claims to payment or contribution for such restrictive covenant and shall be
otherwise reasonably acceptable to Buyer.

(4) A duly executed and acknowledged Deed.

(5) A bill of sale, assignment and assumption of leases and contracts duly and
originally executed and acknowledged by Seller, in the form attached hereto as
Exhibit “D”, which shall transfer, convey, sell, assign and set over to Buyer
all of Seller’s right, title and interest in and to the balance of the Property,
including without limitation: (i) the Personal Property; (ii) Leases; (iii) the
Warranties and Permits; and (iv) any Contracts Buyer elects to assume in
accordance with the terms of this Agreement.

(6) A duly executed and acknowledged surface waiver and indemnity executed by
Seller pertaining to the Mineral Rights, in a form mutually acceptable to Seller
and Buyer, which shall be agreed upon during the Due Diligence Period (the
“Surface Waiver”).

(7) A duly executed counterpart of the Seller Escrow Agreement (as defined in
Section 12(V) below).

(8) In the event that Buyer elects to close prior to the Required Tenant
Improvements Completion Date, a duly executed counterpart of the Tenant
Improvements Escrow Agreement (as defined in Section 8(B) below).

(9) A duly executed counterpart of the Escrow Holdback Agreement (as defined in
Section 8(C) below).

(10) A duly executed counterpart of the Rental Escrow Agreement (as defined in
Section 8(D) below).

(11) Originals of all Leases (with all amendments and modifications thereto)
relating to the Property.

(12) All keys in Seller’s possession to all locks on the Property and all
documents in the possession of Seller pertaining to each tenant, including all
applications, correspondence and credit reports.

(13) A non-foreign person affidavit sworn to by Seller as required by
Section 1445 of the Internal Revenue Code.

(14) Such evidence, documents, affidavits and indemnifications as may be
reasonably required by the Title Company as a precondition to the issuance of
the Title Policy relating to: (i) mechanics’ or materialmen’s liens;
(ii) parties in possession; (iii) the status and capacity of Seller and the
authority of the person or persons who are executing the various documents on
behalf of Seller in connection with the sale of the Property; or (iv) any other
matter reasonably required to enable the Title Company to issue the Title Policy
and endorsements thereto.

(15) Originals of all documents in the possession of Seller relating to the
operation of the Property including all permits, licenses, approvals, plans,
specifications, guaranties and warranties.

(16) A duly executed closing statement reflecting the adjustments and prorations
required by this Agreement (the “Closing Statement”).

(17) Such evidence or documents as may reasonably be required by Buyer
evidencing the power and authority of the Seller and its respective partners and
the due authority of, and execution and delivery by, any person or persons who
are executing any of the documents required in connection with the sale of the
Property.

(18) Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.

(G) Buyer’s Deliveries. At the Closing, Buyer shall deliver to Seller the
following items:

(1) Immediately available federal funds sufficient to pay the Purchase Price
(less the Earnest Money and any prorations required by this Agreement) and
Buyer’s share of all escrow costs and closing expenses.

(2) Duly executed and acknowledged originals of the Assignment and the Closing
Statement.

(3) A duly executed counterpart of the Seller Escrow Agreement (as defined in
Section 12(V) below).

(4) In the event that Buyer elects to close prior to the Required Tenant
Improvements Completion Date, a duly executed counterpart of the Tenant
Improvements Escrow Agreement (as defined in Section 8(B) below).

(5) A duly executed counterpart of the Escrow Holdback Agreement (as defined in
Section 8(C) below).

(6) A duly executed counterpart of the Rental Escrow Agreement (as defined in
Section 8(D) below).

(7) Such evidence or documents as may reasonably be required by the Title
Company evidencing the status and capacity of Buyer and the authority of the
person or persons who are executing the various documents on behalf of Buyer in
connection with the purchase of the Property.

(8) Such evidence or documents as may reasonably be required by Seller
evidencing the power and authority of the Buyer and the due authority of, and
execution and delivery by, any person or persons who are executing any of the
documents required in connection with the purchase of the Property by Buyer.

(9) Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.

7. Costs and Prorations.

(A) The following costs and expenses will be chargeable to and paid by Seller:
(i) one-half (1/2) of the fee of the Escrow Agent, (ii) one-half (1/2) of the
cost of the title exam and Title Policy (excluding the cost of any endorsements
required by Buyer or its lender), (iii) Seller’s attorneys’ fees,
(iv) prepayment penalty, if any, on Seller’s existing financing which is secured
by the Property, (v) all taxes, fees and costs to remove any encumbrances that
are not Permitted Exceptions; (vi) the conveyance fee; and (vii) all fees and
costs associated with recording the Surface Waiver. The following costs will be
chargeable to and paid by Buyer:  (i) one-half (1/2) of the fee of the Escrow
Agent, (ii) one-half (1/2) of the cost of the title exam and Title Policy and
the full cost of any endorsements required by Buyer or its lender, (iii) the
cost of the recording fee to file the Deed for record, (iv) Buyer’s attorneys’
fees, and (v) any costs or expenses in connection with the Inspections or any
other due diligence, including the cost of the Survey.

(B) Prorations. The following shall be prorated, credited, debited and adjusted
between Seller and Buyer as of 12:01 a.m. on the day of the Closing (except as
otherwise provided) in accordance with this section. For purposes of calculating
prorations, Buyer shall be deemed to be in title to the Property, and therefore
entitled to the income and responsible for the expenses, for the entire day upon
which the Closing occurs. Except as hereinafter expressly provided, all
prorations shall be done on the basis of a three hundred sixty-five (365) day
year and the actual number of days elapsed to the Closing Date or the actual
number of days in the month in which the Closing occurs and the actual number of
days elapsed in such month to the Closing Date, as applicable.

(1) Rents. Buyer will receive a credit at closing for all rents collected by
Seller prior to the Closing Date and allocable to the period from and after the
Closing Date based upon the actual number of days in the month. Seller
represents and warrants to Buyer that the tenant of Suite 306 South does not
commence paying Base Rent under its lease until August 1, 2010, and that the
tenant of Suite 404 North does not commence paying Base Rent under its lease
until the sixth (6th) month after the Commencement Date (as defined in the lease
for Suite 404 North). Seller has agreed to pay to Buyer an amount equal to the
monthly installments of Base Rent for Suite 306 South and Suite 404 North during
the period of time between the Closing Date and the date that the foregoing
tenants commence paying rent. Accordingly, in addition to the Rental Escrow
described in Section 8(D) below, Buyer shall receive credits at Closing in the
following amounts: (i) a credit in an amount equal to Two Thousand Eight Hundred
Seventeen and Fifty/100 Dollars ($2,817.50) multiplied by the number of months
between the Closing Date and August 1, 2010; provided that any sum due for a
partial month shall be prorated on a daily basis, based on a thirty (30) day
calendar month (the “Suite 306 South Rent Credit”); and (ii) a credit in the sum
of Twenty-One Thousand Six Hundred Thirty-Eight and Seventy-Five/100 Dollars
($21,638.75) (the “Suite 404 North Rent Credit”). No credit shall be given
Seller for accrued and unpaid rent or any other non-current sums due from
tenants until these sums are paid, and Seller shall retain the right to collect
any such rent provided Seller does not evict any tenants or terminate any
Leases. Buyer shall cooperate with Seller after the Closing Date to collect any
rent under the Leases which has accrued as of the Closing Date; provided,
however, Buyer shall not be obligated to sue any tenants or exercise any legal
remedies under the Leases or to incur any expense over and above its own regular
collection expenses. All payments collected from tenants after the Closing Date
shall first be applied to the month in which the Closing occurs, then to any
rent due to Buyer for the period after the Closing Date and finally to any rent
due to Seller for the periods prior to Closing Date; provided, however,
notwithstanding the foregoing, if Seller collects any payments from tenants
after the Closing Date through its own collection efforts, Seller may first
apply such payments to rent due Seller for the period prior to the Closing Date.

(2) CAM Expenses. To the extent that tenants are reimbursing the landlord for
common area maintenance and other operating expenses (collectively, “CAM
Charge(s)”), CAM Charges shall be prorated at Closing as of the Closing Date on
a lease-by-lease basis with each party being entitled to receive a portion of
the CAM Charges payable under each Lease for the CAM Lease Year (as defined
below) in which Closing occurs, which portion shall be equal to the actual CAM
Charges paid by tenants during the CAM Lease Year. Such proration at Closing
shall be based on the actual CAM Charges paid by tenants, subject to a
reconciliation as set forth below. As used herein, the term “CAM Lease Year”
means the twelve (12) month period as to which annual CAM Charges are owed under
each Lease. Seller shall be responsible for the CAM reconciliation on a
lease-by-lease basis for their ownership period within the CAM Lease Year up to,
but not including, the Closing Date. Buyer shall be responsible for the CAM
reconciliation on a lease-by-lease basis for their ownership period within the
CAM Lease Year including the Closing Date. In the event of any expenses, i.e.
property taxes, where a proration was based on an estimate for the year of
Closing, a post close “true up” will be performed for the actual expense to
determine Seller and Buyer obligation for their ownership period for the year of
Closing. Each party will be responsible for any CAM “true up” necessary to the
extent that the Leases provide for a “true up”.

(3) Security Deposits, Unpaid Rent Concessions, Unpaid Tenant Improvement
Allowances and Other Tenant Credits. The amount of all unapplied tenant security
deposit, any accrued interest due any tenant thereon, unpaid rent concessions
due under any Lease, unpaid tenant improvement allowances owing under any Lease
and the amount of any other credits due any tenant shall be credited to Buyer
based on a rental statement prepared by Seller and approved by Buyer (which
statement must be consistent with the applicable Tenant Lease, the estoppel
certificate and the final rent roll).

(4) Property Taxes. All real property taxes and assessments for the year
immediately preceding the year of Closing that are payable in the year of
Closing, and for years prior thereto, shall be paid by Seller on or before the
Closing. Real property taxes and assessments for the year of Closing shall be
prorated on the basis of the most recent assessment and levy, and such proration
shall be final. Any and all refunds, credits, claims or rights to appeal
respecting the amount of any real property taxes or other taxes or assessments
charged in connection with the Property for any period shall belong to Buyer
following the Closing, except that if prior to the end of the Due Diligence
Period Seller has applied for a property tax refund or has appealed the County
Assessor’s valuation of the Property for any period of time prior to the Closing
Date, then Seller shall be entitled to any refund applicable to such period.

(5) Private Assessments. Payments due under any assessments imposed by private
covenant shall be prorated as of the Closing.

(6) Operating Expenses. All operating expenses (including all charges under the
Contracts and agreements assumed by Buyer) shall be prorated, and as to each
service provider, operating expenses payable or paid to such service provider in
respect to the billing period of such service provider in which the Closing
occurs (the “Current Billing Period’), shall be prorated on a per diem basis
based upon the number of days in the Current Billing Period prior to the Closing
Date and the number of days in the Current Billing Period from and after the
Closing Date, and assuming that all charges are incurred uniformly during the
Current Billing Period. If actual bills for the Current Billing Period are
unavailable as of the Closing Date, then such proration shall be made on an
estimated basis based upon the most recently issued bills, subject to
readjustment upon receipt of actual bills.

(7) Leasing Commissions. At Closing, Buyer shall receive a credit for any rent
concessions that have not been fully utilized at Closing and for any tenant
improvement costs or leasing commissions that have not been fully satisfied at
Closing.

(8) Items Not Prorated. Seller and Buyer agree that (a) on the Closing Date, the
Property will not be subject to any financing arranged by Seller; (b) none of
the insurance policies relating to the Property will be assigned to Buyer and
Buyer shall be responsible for arranging for its own insurance as of the Closing
Date; and (c) utilities, including telephone, electricity, water, and gas, shall
be read on the Closing Date and Buyer shall be responsible for all the necessary
actions needed to arrange for utilities to be transferred to the name of Buyer
on the Closing Date, including the posting of any required deposits and Seller
shall be entitled to recover and retain from the providers of such utilities any
refunds or overpayments to the extent applicable to the period prior to the
Closing Date, and any utility deposits which it or its predecessors may have
posted. Accordingly, there will be no prorations for debt service, insurance or
utilities. In the event a meter reading is unavailable for any particular
utility, such utility shall be prorated in the manner agreed upon by Seller and
Buyer, both acting reasonably.

(9) Other Items. All other items customarily prorated or required by any other
provision of this Agreement to be prorated or adjusted.

(C) Calculation / Re-prorations. Seller shall prepare and deliver to Buyer no
later than three (3) business days prior to the Closing Date an estimated
closing statement which shall set forth all costs payable, and the prorations
and credits provided for in this Agreement and to the extent Seller does not
timely deliver the estimated closing statement to Buyer, Buyer shall have the
right, but not the obligation, to extend the Closing Date by the number of days
Seller is delinquent in delivering such estimated closing statement to Buyer.
Any item which cannot be finally prorated because of the unavailability of
information shall be tentatively prorated on the basis of the best data then
available and adjusted when the information is available in accordance with this
subsection. Buyer shall notify Seller within two (2) days after its receipt of
such estimated closing statement of any items which Buyer disputes and the
parties shall attempt in good faith to reconcile any differences not later than
one (1) day before the Closing Date. The estimated closing statement as adjusted
as aforesaid and approved in writing by the parties shall be referred to therein
as the “Closing Statement”. If the prorations and credits made under the Closing
Statement shall prove to be incorrect or incomplete for any reason, then either
party shall be entitled to an adjustment to correct the same; provided, however,
that any adjustment shall be made, if at all, within sixty (60) days after the
Closing Date except with respect to CAM Charges in which case such adjustment
shall be made within sixty (60) days after the information necessary to perform
such adjustment is available; provided, however, that Seller and Buyer shall
complete their respective CAM reconciliations by March 31, 2011, and such final
adjustment for CAM Charges shall be completed no later than April 30, 2011), and
if a party fails to request an adjustment to the Closing Statement by a written
notice delivered to the other party within the applicable period set forth above
(such notice to specify in reasonable detail the items within the Closing
Statement that such party desires to adjust and the reasons for such
adjustment), then the prorations and credits set forth in the Closing Statement
shall be binding and conclusive against such party.

(D) Indemnification. Buyer and Seller shall each indemnify, protect, defend and
hold the other harmless from and against any claim in any way arising from the
matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section.

(E) Survival. The provisions of Sections 7(B), (C) and (D) shall survive the
Closing.

(F) Distribution of Funds and Documents. At the Close of Escrow, Escrow Agent
shall do each of the following:

(1) Payment of Encumbrances. Pay the amount of those monetary liens that are not
permitted as Permitted Exceptions in accordance with the demands approved by
Seller, utilizing funds to which Seller shall be entitled upon Close of Escrow
and funds (if any) deposited in Escrow by Seller.

(2) Non-Recorded Documents. Deliver by overnight courier (or as otherwise
requested by the intended recipient): (i) the Title Policy to Buyer; (ii) each
other non-recorded document received hereunder to the payee or person acquiring
rights thereunder or for whose benefit said document was acquired; and (iii) a
copy of each recorded document, conformed to show the recording data thereon, to
each party.

(3) Distribution of Funds. Deliver (i) to Seller, or order, the cash portion of
the Purchase Price, adjusted for prorations, charges and other credits and
debits provided for herein; and (ii) to Buyer, or order, any excess funds
delivered to Escrow Agent by Buyer. Such funds shall be delivered by wire
transfer or cashier’s check in accordance with instructions for Seller and
Buyer; if no instructions are given, Escrow Agent shall deliver such funds by
Escrow Agent’s check via overnight courier (or as otherwise requested by the
intended recipient) to the appropriate party at the address set forth for notice
in this Agreement.

(4) Completion of Documents. Escrow Agent is authorized to insert the date of
Closing and otherwise to complete the documents deposited in Escrow, where
appropriate and consistent with this Agreement.

(5) Possession. Possession of the Property shall be delivered to Buyer by Seller
at the Closing, subject only to the Leases and rights arising under the
Permitted Exceptions. Seller and Buyer covenant and agree to execute at Closing
a written notice of the acquisition of the Property by Buyer, in sufficient
copies for transmittal to each tenant affected by the sale and purchase of the
Property and properly addressed to each tenant. Such notice shall be prepared by
Seller, at Seller’s cost and expense, and approved by Buyer, shall notify the
tenant of the sale and transfer and shall contain appropriate instructions
relating to the payment of future rentals, the giving of future notices and
other matters reasonably required by Buyer or required by law. Unless a
different procedure is required by applicable law, in which event such laws
shall be controlling, Seller agrees to transmit or otherwise deliver such
letters to the tenants promptly after the Closing.

8. Post-Closing Obligations.

(A) After the Closing, Seller shall at Seller’s sole cost construct those tenant
improvements in the Building in Suite 306 South for Dr. Thomas (but only in the
event that Buyer elects to close prior to the Required Tenant Improvements
Completion Date) and in Suite 404 North for Doctors Obermeir, Addeltein and
Associates (the “Tenant Improvements”) pursuant to the requirements of the
respective leases with such tenants and Seller shall also pay any leasing
commissions in connection with such leases. The Tenant Improvements shall be
constructed in a good and workmanlike manner, and in accordance with all
applicable laws, rules and regulations. To the extent that the plans for the
Tenant Improvements for Suite 404 North have not been approved by Seller
pursuant to the lease prior to the expiration of the Due Diligence Period, after
the end of the Due Diligence Period, Buyer shall have the right to review and
approve such plans in its reasonable discretion; provided that such review and
approval shall be in accordance with the lease. All contractors and
subcontractors engaged by Seller to construct the Tenant Improvements shall be
properly licensed and carry insurance in such forms and amounts as are
commercially reasonable, including but not limited to general liability
insurance, workman’s compensation insurance, employer’s liability insurance, and
builder’s risk insurance. To the extent that the contracts for construction of
the Tenant Improvements for Suite 404 North have not been entered into prior to
the expiration of the Due Diligence Period, after the end of the Due Diligence
Period, Buyer shall have the right to approve all contractors and
subcontractors, which approval shall not be unreasonably withheld, conditioned
or delayed, and shall be otherwise in accordance with the lease. Buyer hereby
agrees that The King Company is an acceptable contractor. Seller shall be
responsible for obtaining any and all permits required in connection with the
Tenant Improvements; provided that Buyer shall reasonably cooperate with Seller,
at no cost or expense to Buyer, in connection with Seller obtaining such
permits. Seller shall obtain lien waivers from all contractors and
subcontractors in connection with the construction of the Tenant Improvements on
such forms and at such times as Buyer requires. Seller shall cause any and all
warranties related to the Tenant Improvements to be assigned to Buyer, except to
the extent that such warranties are required to be assigned to the tenants
pursuant to the leases. Seller shall not permit any mechanic’s liens to be filed
against the Property for any work performed, materials furnished, or obligation
incurred by Seller in connection with the Tenant Improvements. If such a lien is
filed, then Seller shall, within thirty (30) days after it has received notice
of the filing, pay or otherwise discharge the lien. If Seller fails to timely
take such action, then Buyer may, at its election, pay the lien claim without
inquiry as to the validity thereof, and any amounts so paid, plus Buyer’s
expenses and an administrative fee equal to fifteen percent (15%) of the amount
paid, shall be paid by Seller to Buyer within ten (10) days after Buyer has
delivered to Seller an invoice therefor. Seller agrees to indemnify, defend and
hold Buyer’s Indemnified Parties harmless from and against any and all
liabilities, liens, claims, damages, costs, expenses, suits or judgments paid or
incurred by any of Buyer’s Indemnified Parties and all expenses related thereto,
including, without limitation, court costs and reasonable attorneys’ fees,
arising out of or in any way connected or related to the Tenant Improvements.

(B) Seller represents to Buyer that the tenant improvement allowance for
Suite 306 South is Forty-One Thousand and No/100 Dollars ($41,000.00) (the
“Suite 306 Allowance”), and the tenant improvement allowance for Suite 404 North
is Seventy-Four Thousand One Hundred Ninety and No/100 Dollars ($74,190.00) (the
“Suite 404 Allowance”; the Suite 306 Allowance and the Suite 404 Allowance will
hereinafter be collectively referred to as the “Allowance”). In the event that
Buyer elects to close prior to the Required Tenant Improvements Completion Date,
at Closing, Seller shall deposit with the Escrow Agent a sum equal to one
hundred twenty-five percent (125%) of the cost to construct the remaining Tenant
Improvements in Suite 306 South (the “Escrowed Sum”), which Escrowed Sum shall
be held and disbursed in accordance with an escrow agreement mutually acceptable
to Seller and Buyer, which shall be agreed upon during the Due Diligence Period
(the “Tenant Improvements Escrow Agreement”), which shall provide, without
limitation, for a mechanism for draws to pay for such Tenant Improvements. The
remaining balance of any deposits paid by the tenant toward the cost of the
Tenant Improvements in Suite 306 South shall also be deposited in escrow at
Closing to be held as part of the Escrowed Sum. Seller and Buyer shall
reasonably agree on the cost to construct the remaining Tenant Improvements in
Suite 306 South and a milestone schedule for completion of the remaining Tenant
Improvements in Suite 306 South (the “Schedule”) within three (3) business days
prior to Closing. In the event that Seller fails to complete the Tenant
Improvements in Suite 306 South within the time periods set forth in the
Schedule, Buyer shall have the right, at its option, to either (i) draw on the
Escrowed Sum and complete the Tenant Improvements in Suite 306 South on behalf
of Seller, in which event Seller shall promptly reimburse Buyer for any and all
costs and expenses incurred by Buyer which are in excess of the Escrowed Sum; or
(ii) bring an action for specific performance against Seller. In all events,
Seller shall indemnify, defend and hold Buyer’s Indemnified Parties harmless
from and against any and all liabilities, liens, claims, damages, costs,
expenses, suits or judgments paid or incurred by any of Buyer’s Indemnified
Parties and all expenses related thereto, including, without limitation, court
costs and reasonable attorneys’ fees, arising out of or in any way connected or
related to the failure of Seller to complete the Tenant Improvements in
Suite 306 South within the time periods set forth in the lease.

(C) Notwithstanding any other provision herein to the contrary, a portion of the
funds due to Seller at Closing pursuant to Section 7 above shall be placed into
escrow at Closing in the amount of Three Hundred Thousand and No/100 Dollars
($300,000.00) (“Escrow Holdback”), which Escrow Holdback shall be held and
disbursed in accordance with an escrow agreement mutually acceptable to Seller
and Buyer, as agreed upon during the Due Diligence Period (the “Escrow Holdback
Agreement”). The Escrow Holdback Agreement shall provide that (i) the Escrow
Holdback shall be released to Seller upon receipt by Buyer of a fully executed
Commencement Date/Premises Acceptance Memorandum (in the form attached to the
lease for Suite 404 North as Exhibit F) from the tenant of Suite 404 North
indicating that all Tenant Improvements in Suite 404 North have been completed
in accordance with the lease and that the tenant has taken occupancy of
Suite 404 North; (ii) the Buyer Retained Escrow Holdback (as defined below)
shall be released to Buyer upon the earlier of July 31, 2010, or receipt by
Buyer of a notice from the tenant of Suite 404 North stating that it is
terminating its lease due to Seller’s failure to complete the Tenant
Improvements in accordance with the lease; and (iii) the Escrow Holdback Balance
(as defined below) shall be disbursed to Seller, except as otherwise set forth
in Section 12(V). The “Buyer Retained Escrow Holdback” is defined as the amount
equal to the Escrow Holdback less the sum of (X) the amount of the Suite 404
North Rent Credit plus (Y) the amount of the total disbursements from the Rental
Escrow (as defined in Section 8(D) below). The “Escrow Holdback Balance” is
defined as the amount equal to the sum of the amount of the Suite 404 North Rent
Credit plus the amount of the total disbursements from the Rental Escrow.

(D) In addition to the Suite 404 North Rent Credit, Seller shall place into
escrow at Closing an amount equal to Four Thousand Three Hundred Twenty-Seven
and Seventy-Five/100 Dollars ($4,327.75) multiplied by the number of months
between the Closing Date and July 31, 2010; provided that any sum due for a
partial month shall be prorated on a daily basis, based on a thirty (30) day
calendar month (the “Rental Escrow”), which Rental Escrow shall be held and
disbursed in accordance with an escrow agreement mutually acceptable to Seller
and Buyer, as agreed upon during the Due Diligence Period (the “Rental Escrow
Agreement”). Monthly installments in the amount of Four Thousand Three Hundred
Twenty-Seven and Seventy-Five/100 Dollars ($4,327.75) shall be disbursed from
the Rental Escrow to Buyer until such time as Buyer receives a fully executed
Commencement Date/Premises Acceptance Memorandum (in the form attached to the
lease for Suite 404 North as Exhibit F) from the tenant of Suite 404 North
indicating that all Tenant Improvements in Suite 404 North have been completed
in accordance with the lease and that the tenant has taken occupancy of
Suite 404 North. Any sums remaining in the Rental Escrow after either (i) Buyer
receives the foregoing Commencement Date/Premises Acceptance Memorandum, or
(ii) Buyer receives the Buyer Retained Escrow Holdback pursuant to Section 8(C)
above shall be disbursed to Seller, except as otherwise set forth in
Section 12(V) below.

(E) At Closing, Buyer shall enter into a leasing and management agreement with
The King Group Realty, Inc. (“Agent”) which shall provide for the leasing and
management of the Building for a twenty-four (24) month period after the Closing
Date, which leasing and management agreement shall provide, among other items,
that Agent shall be paid a management fee equal to two and one-quarter percent
(2.25%) of the total gross rents received from the Property, certain
reimbursable wage and benefit expenses and leasing commissions at prevailing
market commission rates. The form of such leasing and management agreement shall
be as agreed to by the parties prior to Closing, both acting reasonably.

(F) The provisions of this Section 8 shall survive Closing.

9. Default.

In the event of any material default on the part of either party under this
Agreement, (including if Seller willfully causes the failure of a condition
precedent pursuant to Section 6(D) hereof) which continues for ten (10) days
after receipt of written notice from the other party (except that no notice
shall be required for default under any obligation to be performed at Closing),
the following shall apply:

(A) If Buyer is the defaulting party, and Seller has performed or tendered
performance of all of its material obligations in accordance with this
Agreement, Seller shall, as its sole remedy, terminate this Agreement and retain
the Earnest Money as liquidated damages, and Seller and Buyer shall have no
further obligations to each other except those which expressly survive the
termination of this Agreement. BUYER AND SELLER ACKNOWLEDGE THAT THE DAMAGES TO
SELLER IN THE EVENT OF A BREACH OF THIS AGREEMENT BY BUYER WOULD BE DIFFICULT OR
IMPOSSIBLE TO DETERMINE, THAT THE AMOUNT OF THE DEPOSIT PLUS INTEREST REPRESENTS
THE PARTIES’ BEST AND MOST ACCURATE ESTIMATE OF THE DAMAGES THAT WOULD BE
SUFFERED BY SELLER IF THE TRANSACTION SHOULD FAIL TO CLOSE AND THAT SUCH
ESTIMATE IS REASONABLE UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS
AGREEMENT AND UNDER THE CIRCUMSTANCES THAT SELLER AND BUYER REASONABLY
ANTICIPATE WOULD EXIST AT THE TIME OF SUCH BREACH. BUYER AND SELLER AGREE THAT
SELLER’S RIGHT TO RETAIN THE DEPOSIT TOGETHER WITH ANY INTEREST AND EARNINGS
EARNED THEREON SHALL BE SELLER’S SOLE REMEDY, AT LAW AND IN EQUITY, FOR BUYER’S
FAILURE TO PURCHASE THE PROPERTY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.
SELLER HEREBY WAIVES ANY RIGHT TO AN ACTION FOR SPECIFIC PERFORMANCE OF ANY
PROVISIONS OF THIS AGREEMENT.

BY PLACING THEIR INITIALS HERE:

SELLER /s/DK, BUYER/s/DP,

THE PARTIES AGREE TO BUYER DEFAULT PROVISIONS AS SET FORTH ABOVE.

(B) If Seller is the defaulting party, Buyer may (i) waive such failure and
proceed to the Closing with no reduction in the Purchase Price; provided,
however, that this provision will not limit Buyer’s right to receive
reimbursement for attorney’s fees pursuant to Section 12(J) below in connection
with any legal proceedings instituted by either party or Escrow Agent with
respect to the enforcement of this Agreement, nor waive or affect Seller’s
indemnity obligations under this Agreement or Buyer’s rights to enforce those
indemnity obligations, nor waive or affect any of Seller’s other obligations
under this Agreement to be performed after the Closing or Buyer’s rights to
enforce those obligations; (ii) terminate this Agreement, in which event the
Earnest Money shall be refunded to Buyer, and Buyer shall be entitled to receive
reimbursement of Buyer’s actually incurred out of pocket costs in conjunction
with the Agreement; or (iii) seek specific performance against Seller.

10. Casualty. If the Building is damaged by casualty prior to the Closing and
either (i) the casualty results in loss or damage in an amount valued greater
than Two Hundred Fifty Thousand Dollars ($250,000.00), or (ii) the nature of
such casualty results in a circumstance whereby a tenant under the Leases may
terminate its lease or receive a rent abatement, then Buyer shall have the sole
option to elect either to:

(a) acquire the Property as is (without reduction in the Purchase Price), plus
an assignment without recourse or credit of any insurance proceeds payable by
virtue of such loss or damage plus a credit for any deductible under said
polity; or



  (b)   terminate this Agreement and receive back the Earnest Money.

Such right must be exercised within thirty (30) days from the date Seller
provides Buyer with notice of the loss of the event giving rise to such right.
If Buyer fails to provide notice of an election, then Buyer shall have been
deemed to elect (b) above.

11. Condemnation. In the event that any portion of the Real Property should be
condemned prior to the Closing, at Buyer’s sole option, elect either to:

(a) terminate this Agreement and receive back the Earnest Money; or



  (b)   close the transaction contemplated by this Agreement.

In all other cases, or if Buyer elects to proceed under Section 11(b), Buyer
shall purchase the Property in accordance with the terms hereof (without
reduction in the Purchase Price) and Seller shall assign to Buyer at Closing all
condemnation proceeds payable as a result of such condemnation. Buyer shall be
deemed to have elected to proceed under Section 11(b) unless, within thirty
(30) days from written notice of the condemnation, Buyer provides Seller with
written notice that Buyer elects to terminate this Agreement pursuant to
Section 11(a).

12. Miscellaneous.

(A) All notices, requests, consents or other communication (the “Notices”)
required or permitted under this Agreement will be delivered personally or sent
by certified mail, postage prepaid, return receipt requested, messenger delivery
or national overnight delivery service, and addressed as follows:

      To Seller:  
Parkway Medical Center, LLC
25550 Chagrin Boulevard, Suite 300
Beachwood, OH 44122
Attention: Donald M. King
Facsimile: (216) 831-8879
E-mail: dking@thekinggroup.com
with a copy to:  
Edward A. Hurtuk, Esq.
Hurtuk & Daroff Co., LLP
Parkland Terrace
6120 Parkland Boulevard, Suite 100
Mayfield Heights, OH 44124
Facsimile: (440) 605-6666
E-mail: ehurtuk@hurtukdaroff.com
To Buyer:  
1551 North Tustin Avenue, Suite 200
Santa Ana, California 92705
Attn: Danny Prosky
Phone: (714) 667-8252
Facsimile: (714) 975-2199
E-mail: Danny.Prosky@Grubb-Ellis.com
with a copy to:  
Gregory Kaplan, PLC
7 East Second Street
Richmond, Virginia 23224
Attn: Joseph J. McQuade
Telephone: (804) 916-9027
Facsimile: (804) 916-9127
jmcquade@gregkaplaw.com

or to any or to any other address indicated in a written notice delivered to the
others in accordance with the provisions of this Paragraph. Notices may be
delivered by facsimile or e-mail provided that such notices are followed by
confirmation via Federal Express or other nationally recognized overnight
delivery service. Notices delivered in conformity with this Paragraph will be
effective when delivered or when delivery is refused. Any notice to be given by
any party hereto may be given by the counsel for such party.

(B) All attached exhibits and schedules and the documents to be delivered
pursuant to this Agreement are incorporated into this Agreement.

(C) This Agreement may be executed in counterparts, each of which will be
considered an original, but together will be considered one instrument.
Originals transmitted by facsimile or electronic mail shall be considered
original in all respects.

(D) This Agreement will inure to the benefit of and be binding upon the parties
to this Agreement and their respective permitted successors and assigns. Buyer
shall have the right to assign this Agreement to any third party or parties and
no consent on the part of Seller shall be required for such assignment, provided
however, that any such assignment shall not relieve Buyer of its liabilities and
obligations hereunder.

(E) Any waiver by either party to this Agreement of any breach or failure to
comply with any provision of this Agreement by the other must be in writing to
be effective and will not be construed as, or constitute a continuing waiver of
the provision, or a waiver of any other breach or failure to comply with any
provision of this Agreement.

(F) Risk of loss will remain with Seller until the Closing.

(G) Except for Grubb & Ellis and The King Group Realty, Inc. (collectively, the
“Broker”), the parties warrant and represent to each other that no brokers,
finders, or any other third party have a right to a brokerage fee, finders fee
or other remuneration with respect to the sale of the Property. Each party
agrees to indemnify, defend and hold the other harmless from and against all
demands, suits, costs and liabilities including, without limitation, attorney’s
fees, arising from any claims by any broker, finder or other third party
claiming through a party to this Agreement for commissions, fees or other
compensation in connection with the sale of the Property to Buyer other than the
Broker. Seller shall pay a commission to Broker pursuant to a separate
agreement.

(H) Any waiver by either party to this Agreement must be in writing to be
effective and will not be construed as, or constitute a continuing waiver of,
any other breach or failure to comply with any other provision of this
Agreement. This Agreement contains the entire agreement between the parties with
respect to its subject matter and supersedes all negotiations, prior
discussions, letters of intent, agreements, arrangements and understandings,
written or oral, relating thereto.

(I) This Agreement shall be governed by and construed under the internal laws of
the State of Ohio without regard to the principles of conflicts of law.

(J) In the event of a judicial or administrative proceeding or action by one
party against the other party with respect to the interpretation or enforcement
of this Agreement, the prevailing party shall be entitled to recover reasonable
costs and expenses including, without limitation, reasonable attorneys’ fees and
expenses, whether at the investigative, pretrial, trial or appellate level. The
prevailing party shall be determined by the court based upon an assessment of
which party’s major arguments or position prevailed.

(K) Buyer and Seller agree that Escrow Agent shall act as “the person
responsible for closing” the transaction which is the subject of this Agreement
pursuant to Internal Revenue Code Section 6045(e) and shall prepare and file all
informational returns, including without limitation, IRS Form 1099-S, and shall
otherwise comply with the provisions of Internal Revenue Code Section 6045(e).

(L) If the time for performance of any obligation hereunder expires on a day
that is not a business day, the time for performance shall be extended to the
next business day.

(M) No modification of this Agreement shall be deemed effective unless in
writing and signed by the party against whom enforcement is sought.

(N) Each party, promptly upon the request of the other, shall execute and have
acknowledged and delivered to the other or to the Escrow Agent, as may be
appropriate, any and all further instruments reasonably requested or appropriate
to evidence or give effect to the provisions of this Agreement and which are
consistent with the provisions of this Agreement.

(O) The descriptive headings of the paragraphs of this Agreement are inserted
for convenience only and shall not control or affect the meaning or construction
of any provisions of this Agreement. Words such as “herein,” “hereinafter,”
“hereof’ and “hereunder” when used in reference to this Agreement, refer to this
Agreement as a whole and not merely to a subdivision in which such words appear,
unless the context otherwise requires. The singular shall include the plural and
the masculine sender shall include the feminine and neuter, and vice versa,
unless the context otherwise requires. The word “including” shall not be
restrictive and shall be interpreted as if followed by the words “without
limitation.”

(P) This Agreement shall not be construed more strictly against one party than
against the other merely by virtue of the fact that it may have been prepared
primarily by counsel for one of the parties, it being recognized that both Buyer
and Seller have contributed substantially and materially to the preparation of
this Agreement.

(Q) The parties hereto intend and believe that each provision in this Agreement
comports with all applicable local, state and federal laws and judicial
decisions. However, if any provision in this Agreement is found by a court of
law to be in violation of any applicable local, state or federal law, statute,
ordinance, administrative or judicial decision, or public policy, or if in any
other respect such a court declares any such provision to be illegal, invalid,
unlawful, void or unenforceable as written, then it is the intent of all parties
hereto that, consistent with and with a view towards preserving the economic and
legal arrangements among the parties hereto as expressed in this Agreement, such
provision shall be given force and effect to the fullest possible extent, and
that the remainder of this Agreement shall be construed as if such illegal,
invalid, unlawful, void or unenforceable provision were not contained herein,
and that the rights, obligations and interests of the parties under the
remainder of this Agreement shall continue in full force and effect.

(R) After the Effective Date, Seller and its respective agents, representatives
and employees shall immediately cease all marketing of the Property until such
time as this Agreement is terminated and Seller shall not directly or indirectly
make, accept, negotiate, entertain or otherwise pursue any offers for the sale
of the Property.

(S) Either party may consummate the purchase or sale of the Property as part of
a so-called like kind exchange (an “Exchange”) pursuant to section 1031 of the
Internal Revenue Code of 1986, as amended (the “Code”), provided that (i) the
Closing shall not be delayed or affected by reason of an Exchange nor shall the
consummation or accomplishment of any Exchange be a condition precedent or
condition subsequent to a party’s obligations under this Agreement; (ii) any
party desiring an Exchange shall effect its Exchange through an assignment of
this Agreement, or its rights under this Agreement, to a qualified intermediary
and the other party shall not be required to take an assignment of the purchase
agreement for the relinquished or replacement property or be required to acquire
or hold title to any real property for purposes of consummating such Exchange;
and (iii) the party desiring an Exchange shall pay any additional costs that
would not otherwise have been incurred by Buyer or Seller had such party not
consummated its purchase or sale through an Exchange. Neither party shall by
this agreement or acquiescence to an Exchange desired by the other party
(1) have its rights under this Agreement affected or diminished in any manner or
(2) be responsible for compliance with or be deemed to have warranted to the
other party that such party’s Exchange in fact complies with section 1031 of the
Code. In connection with such cooperation, Seller agrees, upon request of Buyer
to “direct deed” for actual interests in the property to designees of Buyer.

(T) Seller acknowledges that Buyer is the wholly owned subsidiary of a publicly
registered company (“Registered Company”) and that Buyer and/or the Registered
Company is required to make certain filings with the Securities and Exchange
Commission (the “SEC Filings”) that relate to the most recent pre-acquisition
fiscal year (the “Audited Year”) and the current fiscal year through the date of
acquisition (the “stub period”) for the Property. To assist the Buyer and the
Registered Company in preparing the SEC Filings, the Seller agrees to provide
the Buyer with the following: (i) access to bank statements for the Audited year
and stub period; (ii) rent roll as of the end of the Audited Year and stub
period; (iii) operating statements for the Audited Year and stub period;
(iv) access to the general ledger for the Audited Year and stub period; (v) cash
receipts schedule for each month in the Audited Year and stub period;
(vi) access to invoice for expenses and capital improvements in the Audited Year
and stub period; (vii) accounts payable ledger and accrued expense
reconciliations; (viii) check register for the 3-months following the Audited
Year and stub period; (ix) all leases and 5-year lease schedules; (x) copies of
all insurance documentation for the Audited Year and stub period; (xi) copies of
accounts receivable aging as of the end of the Audited Year and stub period
along with an explanation for all accounts over 30 days past due as of the end
of the Audited Year and stub period; (xii) signed representation letter in the
form attached hereto as Exhibit “E”, and (xiv) to the extent necessary a signed
audit letter in the form attached hereto as Exhibit “F”. The provisions of this
subsection (T) shall survive Closing.

(U) Seller acknowledges that Buyer is the subsidiary of a Real Estate Investment
Trust (“REIT”) and that, as such, it is subject to certain filing and reporting
requirements in accordance with federal laws and regulations, including but not
limited to, regulations promulgated by the Securities and Exchange Commission.
Accordingly, and notwithstanding any provision of this Agreement or the
provisions of any other existing agreement between the parties hereto to the
contrary, Buyer may publicly file, disclose, report or publish any and all
information related to this transaction that may be reasonably interpreted as
being required by federal law or regulation.

(V) Seller Escrow. Seller and Buyer agree that on the Closing Date, Seller shall
deliver to Escrow Agent a deposit in the amount of Fifty Thousand Dollars
($50,000.00) (the “Seller Escrow”). The Seller Escrow shall be held in an
insured, interest-bearing account with interest accruing for the benefit of
Seller. For purposes of this Agreement the term “Seller Escrow” shall include
any and all interest earned thereon. The Escrow Agent shall hold the Seller
Escrow in accordance with an escrow agreement mutually acceptable to Seller and
Buyer, which shall be agreed upon during the Due Diligence Period (the “Seller
Escrow Agreement”), for a period beginning on the Closing Date and continuing
until the later of (i) the date that is one (1) year after the Closing Date; and
(ii) the date that Seller’s obligations under Section 7(C) above are fully
satisfied. After the expiration of the foregoing period, the Escrow Agent shall
immediately release the Seller Escrow to Seller unless Escrow Agent shall have
received a written notice from Buyer that such funds are in dispute due to a
breach by Seller of the terms of this Agreement or a breach by Seller under the
documents to be signed at Closing, and in such event the Escrow Agent shall hold
the Seller Escrow until Escrow Agent receives escrow instructions signed by both
Seller and Buyer or a court of competent jurisdiction authorizes the release. In
the event that the Seller Escrow is depleted but Buyer has outstanding claims
against Seller for a breach of its post-Closing obligations under this
Agreement, Buyer shall have the right to draw on any remaining sums held
pursuant to the Tenant Improvements Escrow Agreement, Escrow Holdback Agreement,
or Rental Escrow Agreement at its election to satisfy such claims. The
provisions of this section shall survive Closing and shall not merge into the
deed conveying title to the Property to Buyer.

[signatures contained on the following page]

This Agreement was signed effective as of the Effective Date.

“SELLER”

PARKWAY MEDICAL CENTER, LLC,
an Ohio limited liability company

By: /s/ Donald M. King
Donald M. King

its Manager

Date: January 28, 2010

“BUYER”

G&E HC REIT II PARKWAY MEDICAL CENTER, LLC, a Delaware limited liability company

By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, L.P., a Delaware limited
partnership
Title: Sole Member


By: GRUBB & ELLIS HEALTHCARE REIT II, INC., a Maryland corporation


Title: General Partner

By: /s/ Danny Prosky
Name: Danny Prosky
Title: President

Date: January 28, 2010

CONSENT OF ESCROW AGENT

The undersigned Escrow Agent hereby agrees to (i) accept the foregoing
Agreement, (ii) be Escrow Agent under said Agreement and (iii) be bound by said
Agreement in the performance of its duties as Escrow Agent; provided, however,
the undersigned shall have no obligations, liability or responsibility under
(i) this Consent or otherwise unless and until said Agreement, fully signed by
the parties, has been delivered to the undersigned or (ii) any amendment to said
Agreement unless and until the same shall be accepted by the undersigned in
writing.

      DATED:2/2/10  
RESOURCE TITLE AGENCY
(“Escrow Agent”)
By: Deborah Lawrence-Auten
Its: Senior Vice President

